      Case 1:20-cv-01285-CCC-MA Document 10 Filed 04/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILSON LOPEZ,                              :   CIVIL ACTION NO. 1:20-CV-1285
                                           :
                    Petitioner             :   (Judge Conner)
                                           :
             v.                            :
                                           :
SUPERINTENDENT SPAULDING,                  :
                                           :
                    Respondent             :

                                  MEMORANDUM

      Petitioner filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, seeking to be considered for release to a residential reentry center (“RRC”)

or directly to home confinement. (Doc. 1.) Respondent initially filed an answer

arguing that the petition was moot because petitioner had received all process due

to him including consideration for release to an RRC. (Doc. 6.) Respondent also

argued that the court lacked jurisdiction over petitioner’s request for release to

home confinement. (See id. at 7.) Petitioner has filed no reply, and according to the

Bureau of Prisons’ Inmate Locator, petitioner has been released from custody.

      In light of petitioner’s consideration for release to an RRC as well as his

subsequent release from confinement, this case is now moot and must be dismissed.

Article III of the Constitution provides that the judicial power of the United States

shall extend only to “cases” and “controversies.” See U.S. CONST. art. III; see also

Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990) (noting that “federal courts may

adjudicate only actual, ongoing cases or controversies”). “A case becomes moot—

and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—‘when

the issues presented are no longer “live” or the parties lack a legally cognizable
      Case 1:20-cv-01285-CCC-MA Document 10 Filed 04/13/21 Page 2 of 2




interest in the outcome.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting

Murphy v. Hunt, 455 U.S. 478, 481 (1982)). “The mootness doctrine is centrally

concerned with the court’s ability to grant effective relief: ‘[i]f developments occur

during the course of adjudication that eliminate a plaintiff's personal stake in the

outcome of a suit or prevent a court from being able to grant the requested relief,

the case must be dismissed as moot.’” See Ehrheart v. Verizon Wireless, 609 F.3d

590, 596 (3d Cir. 2010) (quoting County of Morris v. Nationalist Movement, 273 F.3d

527, 533 (3d Cir. 2001)).

       Here, petitioner has received the relief that he was requesting—both

consideration for entry into an RRC as well as release from confinement. Because

the court can grant no further relief requested by petitioner, the petition is now

moot and must be dismissed.

       For the reasons set forth above, the petition will be dismissed as moot. An

appropriate order follows.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania


Dated:        April 13, 2021
